DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 2, 4, 6-32, 34, 35, 37-39, 41-50, 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leveillard et al (US 2004/0204350, of record, and Nature Genetics, 2004, also of record) in view of Jin et al (US 2007/0166788, of record), Wadsworth et al (US 20050107318 A1, of record), Hempstead et al (US 20030087804 A1) and Glass (US 20050287151 A1).
Leveillard et al disclose an expression vector (and cells comprising such) for RdCVF and that the protein is secreted (e.g. ¶’s [0009] - [0020]; [0083]).  Also disclosed are the long and short forms of RdCVF (¶’ [0009]- 0012]; SEQ ID NO: 8) which is 100% identical to claimed SEQ ID NO: 26, and SEQ ID NO: 6 is identical to instant SEQ ID NO: 27.  Decreased expression of RdCVF in the eye is associated with, e.g., retinitis pigmentosa (¶[0045]) and expression in desired cells is taught (¶[0075]).  Adenovirus expression systems are taught in ¶[0080].  Gene therapy using RdCVF is taught in ¶’s [0090]-[0106].  Routes of administration include delivery to the eye ¶[0130]-[0138]. Expression in CHO cells is taught in ¶ [0074].
The Leveillard et al publications do not teach expression of RdCVF using a classical “exogenous” signal peptide or separation of such from the RdCVF sequence via a furin cleavage site.  However, vectors comprising such signal peptides and a furin cleavage site are taught by Jin et al (US 2007/0166788, of record) to be useful in the expression and secretion of heterologous proteins (¶’s [0256; 0260; 0291; 0377; 0390]).  The furin site is taught to be located between the signal peptide and the expressed sequence of interest (¶’s [0308; 0315; 0319; 0390]).  One such signal peptide is the hGH signal peptide according to instant SEQ ID NO: 28 (Table 5, ¶’s [0291; 0293], Seq ID NO: 91).  Peptide linkers are taught to be included between the various components to, for example, relieve steric hindrance (¶’s [0304 – 0308]).

Glass teaches an IGF-1 signal peptide (SEQ ID NO: 36) 100% identical to claimed SEQ ID NO: 30, and the use of signal sequences in the expression and secretion of desired polypeptides (¶[0019]).
Hempstead et al teaches a BDNF signal peptide (SEQ ID NO: 36) 100% identical to claimed SEQ ID NO: 29. See, e.g. Fig. 5A.
Podsakoff et al teach a GUSB signal peptide that is identical to instant SEQ ID NO: 31 (residues 1-24 of SEQ ID NO: 2), and the signal peptide in the ¶ linking cols 16-17.
It is noted that the SEQ ID NOs recited in claims 13-32 are amalgamations and combinations of the shorter sequences taught above, or nucleic acid sequences rendered obvious by said sequences and the genetic code.
The claimed vectors and cells are essentially disclosed by Leveillard et al with the exception of the inclusion of the recited exogenous signal peptides and furin site.  The ordinary skilled artisan, seeking  means and materials to express and secrete RdCVF as taught by Leveillard et al, would have been motivated to use the exogenous signal peptides and furin sites of Jin and Wadsworth et al because they are taught to be well known components of expression vectors that are designed for the improved secretion of heterologous proteins.  It would have been obvious for the skilled artisan to do this because of the known benefit of increasing the expression and secretion of RdCVF as taught by Leveillard et al (e.g. abstract).  Further, it would have been obvious to use the signal peptide taught by Glass, Hempstead and Podsakoff et al because they were well-known equivalents of those taught by Wadsworth et al.
See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).  People of ordinary skill in the art will be highly educated individuals, possessing advanced degrees, including M.D.'s and Ph.D.'s. They will be medical doctors, scientists, or engineers. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cloning, and DNA manipulation. Therefore, the level of ordinary skill in this art is high. 
At the time of the invention, those of ordinary skill in the art knew how to chemically and/or genetically modify a given expression vector to comprise known components having distinct and useful purposes in such a vector. The ordinary artisans routinely practiced substituting well-known components in expression vectors (e.g. Jin and Wadsworth et al) so as to effectively design a vector suited to their needs. 

Claims 3, 33, 36, 40, 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leveillard et al in view of Jin, Hempstead, Podsakoff, Wadsworth, and Glass as applied to claims 1, 2, 4, 6-32, 34, 35, 37-39, 41-50, 52   above, and further in view of Merot et al (US 20020194643 A1, of record).

However, such was known in the art as taught by Merot et al. Merot et al teach that the heterologous protein in a secretion/expression vector lacks the initiator methionine (¶ [0189] –[0191]).
The claimed vectors, methods and cells are essentially disclosed by the combination of Leveillard and Jin et al with the exception of the absence of the initiator methionine.  The ordinary skilled artisan, seeking means and materials to express and secrete RdCVF in both the long and short forms as taught by Leveillard et al, would have been motivated to remove the initiator methionine because such is taught by Merot et al to be a well-known technique for vectors that are designed for the alternate expression of heterologous proteins with different splicing patterns.  It would have been obvious for the skilled artisan to do this because of the known benefit of increasing the expression and secretion of RdCVF as taught by Leveillard et al (e.g. abstract).  
Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  All of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).  People of ordinary skill in the art will be highly 
At the time of the invention, those of ordinary skill in the art knew how to chemically and/or genetically modify a given expression vector to comprise known components having distinct and useful purposes in such a vector. The ordinary artisans routinely practiced substituting well-known components in expression vectors (e.g. Jin and Wadsworth et al) so as to effectively design a vector suited to their needs. 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leveillard et al in view of Jin, Hempstead, Podsakoff, Wadsworth, and Glass as applied to claims 1, 2, 4, 6-32, 34, 35, 37-39, 41-50, 52  above, and further in view of Chen et al (Toxicon, 2006, of record).
The teachings of Leveillard et al, Jin, Hempstead, Podsakoff, Wadsworth, and Glass are as above and applied as before.  These references do not teach removal of the amino acid linker set forth in SEQ ID NO: 4.
However, such was known in the art as taught by Chen et al, which discloses the use of a peptide linker in an expression vector wherein the linker is used to bridge a signal peptide and a heterologous protein. See, e.g. Fig. 4.  The linker taught by Chen et al differs from that in claim 5 by a conservative amino acid substitution from V to L at position 3 in SEQ ID NO: 4.
The claimed vector and cells are essentially disclosed by the combination of Leveillard and Jin et al with the exception of the use of SEQ ID NO: 4 as the linker.  The ordinary skilled 
Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  All of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).  People of ordinary skill in the art will be highly educated individuals, possessing advanced degrees, including M.D.'s and Ph.D.'s. They will be medical doctors, scientists, or engineers. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cloning, and DNA manipulation. Therefore, the level of ordinary skill in this art is high. 
At the time of the invention, those of ordinary skill in the art knew how to chemically and/or genetically modify a given expression vector to comprise known components having . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,567,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant cells, vectors and methods are anticipated by the ‘ 382 claims, or are taught as preferred species thereof.

Claims 47-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,035,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant methods are anticipated by the ‘829 claims, or are taught as preferred species thereof.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633